Exhibit 10.1

Navient Deferred Compensation Plan

(As Amended and Restated Effective January 1, 2015)

ARTICLE 1. PURPOSE

Section 1.1. Navient Corporation offers the Navient Deferred Compensation Plan
(the “Plan”) to certain key employees for the purpose of saving for retirement
and other personal expenses on a tax-favored basis.

The Plan, originally named the Sallie Mae Deferred Compensation Plan for Key
Employees, was adopted effective January 1, 1998. Effective May 1, 2014, the
Plan was amended and restated to reflect the assumption and continuation of the
Sallie Mae Deferred Compensation Plan for Key Employees, a portion of which was
spun-off to be maintained by New BLC Corporation, a Delaware Corporation (“SLM
BankCo”), or an affiliate thereof, and the Plan was renamed the Navient
Corporation Deferred Compensation Plan for Key Employees.

The Plan is hereby amended and restated effective January 1, 2015 (the
“Effective Date”) to reflect the merger of the Navient Supplemental 401(k)
Savings Plan with and into the Navient Corporation Deferred Compensation Plan
for Key Employees, and is renamed the Navient Deferred Compensation Plan. This
amended and restated Plan applies to amounts deferred under the Plan with
respect to a Participant’s service on or after January 1, 2015. The terms of the
Plan (or, to the extent applicable, the terms of the Navient Supplemental 401(k)
Savings Plan) in effect immediately before the Effective Date shall apply to
amounts deferred under the Plan (or, to the extent applicable, the Navient
Supplemental 401(k) Savings Plan) with respect to a Participant’s service prior
to January 1, 2015. For the avoidance of doubt, the terms of the Plan (or, to
the extent applicable, the terms of the Navient Supplemental 401(k) Savings
Plan) in effect immediately before the Effective Date shall apply to any annual
cash performance-based compensation earned pursuant to the Navient Corporation
2014 Management Incentive Plan and deferred pursuant to a timely election made
in 2014, as well as any Company contribution associated with such deferral.

With respect to amounts deferred hereunder that are subject to Code
Section 409A, as amended, and any regulations and other official guidance issued
thereunder, applicable provisions of the Plan document shall be interpreted to
permit the deferral of compensation in accordance with Code Section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable.

ARTICLE 2. DEFINITIONS

Section 2.1. The following words and phrases shall have the following meanings
unless a different meaning is plainly required by the context:

Account. “Account” means the account or accounts established on behalf of a
Participant, on the books of the Company, pursuant to Section 5.1, which shall
be comprised of the following sub-accounts: one Retirement/Termination
Distribution Account and/or one or more In-Service Distribution Accounts.

 

1



--------------------------------------------------------------------------------

Administrator. “Administrator” means the senior human resources officer of the
Company.

Affiliate. “Affiliate” means any firm, partnership, or corporation that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with Navient, provided such Affiliate is designated
as such by the Administrator. “Affiliate” also includes any other organization
similarly related to the Company that is designated as such by the
Administrator.

Alternative Company Contributions. “Alternative Company Contributions” means the
contributions made by the Company pursuant to Section 4.6, which shall be
credited to the Retirement/Termination Distribution Account of eligible
Participants.

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Section 12.3.

Board. “Board” means the Board of Directors of Navient.

Bonus. “Bonus” means any annual cash performance-based compensation earned
pursuant to the Navient Corporation Management Incentive Plan or any successor
plan to the Navient Corporation Management Incentive Plan.

Bonus Deferral. “Bonus Deferral” means the portion of Bonus that otherwise would
be payable to a Participant but for the Participant’s timely election to defer
receipt of such payment pursuant to Section 4.2 of this Plan.

Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

Company. “Company” means Navient and any Affiliate, unless the Affiliate has
made an affirmative election not to adopt the Plan. A Company may revoke its
participation in the Plan at any time, but until such revocation, all the
provisions of the Plan and amendments thereto shall apply to the Eligible
Employees of the Company. In the event a Company revokes its participation in
the Plan, the Plan shall be deemed terminated only with respect to such Company.

Company Contributions. “Company Contributions” means the contributions made by
the Company pursuant to Section 4.5, which shall be credited to the
Retirement/Termination Distribution Account of eligible Participants.

Disabled. “Disabled” has the meaning set forth in the Navient Employees
Comprehensive Welfare Benefits Plan with respect to the provision of long-term
disability benefits (provided that the Participant qualifies as a “disabled”
within the meaning of Treasury Regulation Section 1.409A-3(i)(4)).

 

2



--------------------------------------------------------------------------------

Earnings Crediting Options. “Earnings Crediting Options” means the deemed
investment options that are offered under the Plan from time to time and
selected by the Participant pursuant to which deemed earnings are credited to
the Participant’s Account.

Eligible Employee. “Eligible Employee” means an Employee who (i) is at the
Director level or above at the Company, and (ii) is designated by the
Administrator as eligible to participate in the Plan.

Eligible Compensation. “Eligible Compensation” means, for any given Plan Year,
the sum of a Participant’s (i) Salary for the Plan Year, plus (ii) any Bonus
earned in the calendar year immediately preceding the Plan Year and payable in
the Plan Year; provided that such sum shall be reduced (but not below zero) by
the dollar limit set forth in section 401(a)(17) of the Code that is applicable
for the Plan Year. Notwithstanding the preceding sentence, the Eligible
Compensation of a Participant shall not exceed $500,000 in any given Plan Year.

Employee. “Employee” means any individual employed by the Company, in accordance
with the personnel policies and practices of the Company, including citizens of
the United States employed outside of their home country and resident aliens
employed in the United States; provided, however, that to qualify as an
“Eligible Employee” for purposes of the Plan, the individual must be a member of
a group of “key management or other highly compensated employees” within the
meaning of Sections 201, 301, and 401 of the Employee Retirement Income Security
Act of 1974, as amended.

End Termination Date. “End Termination Date” means the date of termination of a
Participant’s Service with the Company and its Affiliates and shall be
determined without reference to any compensation continuation arrangement or
severance benefit arrangement that may be applicable.

Enrollment Agreement. “Enrollment Agreement” means the authorization, in form
and substance satisfactory to the Administrator, which an Eligible Employee
files in order to participate in the Plan.

In-Service Distribution Account. “In-Service Distribution Account” means a
sub-account maintained on behalf of a Participant to record the amounts payable
at a future date as specified in the Participant’s Enrollment Agreement. Unless
otherwise determined by the Administrator, a Participant may maintain no more
than five In-Service Distribution Accounts.

Navient. “Navient” means Navient Corporation, a Delaware Corporation.

Navient 401(k) Plan. “Navient 401(k) Plan” means the Navient 401(k) Savings
Plan.

Participant. “Participant” means an Eligible Employee who has filed a complete
Enrollment Agreement with the Administrator or the Administrator’s designee, in
accordance with the provisions of Section 4, and who is making Salary Deferrals,
Bonus Deferrals and/or Target Dollar Deferrals into the Plan. In the event that
the Participant becomes incompetent, the term shall mean his or her personal
representative or guardian,

 

3



--------------------------------------------------------------------------------

who shall have the rights of a Participant, except the right to change the form
and timing of the commencement of benefits elected by the Participant on the
Enrollment Agreement. In the event of the death of a Participant, the term shall
mean his or her Beneficiary, who shall have the rights of a Participant, except
the right to change the form and timing of the commencement of benefits elected
by the Participant on the Enrollment Agreement. An individual shall remain a
Participant until that individual has received full distribution of any amount
credited to the Participant’s Account.

Plan. “Plan” means this plan, the Navient Deferred Compensation Plan, as amended
from time to time.

Plan Year. “Plan Year” means the 12-month period beginning on each January 1 and
ending on the following December 31.

Retirement. “Retirement” means a Participant’s Termination of Employment, where
the Participant has attained the age of sixty (60) and has served ten (10) or
more Years of Service with the Company prior to his or her Termination of
Employment.

Retirement/Termination Account. “Retirement/Termination Account” means a
sub-account maintained on behalf of a Participant to which Salary Deferrals,
Bonus Deferrals, Target Dollar Deferrals, Company Contributions and Alternative
Company Contributions are credited.

Salary. “Salary” means the total amount of cash remuneration paid by the Company
to an Eligible Employee for any calendar year of employment as base salary,
including the Participant’s contributions of Salary under this Plan, any
elective deferrals, as defined in section 402(g) of the Code, and any
compensation contributed on behalf of an Eligible Employee to any cafeteria
plan, as defined in section 125 of the Code, maintained by the Company or an
Affiliate, but not taking into account any fringe benefits, moving and
relocation expenses and other forms of welfare benefits.

Salary Deferral. “Salary Deferral” means the portion of Salary that otherwise
would be payable to a Participant but for the Participant’s timely election to
defer receipt of such payment pursuant to Section 4.1 of this Plan.

Service. “Service” means the period of time during which an employment
relationship exists between an Employee and the Company, including any period
during which the Employee is on an approved leave of absence, whether paid or
unpaid. “Service” includes employment prior to May 1, 2014, with SLM
Corporation, or an affiliate of SLM Corporation.

Target Dollar Deferral. “Target Dollar Deferral” means the portion of Salary
that otherwise would be payable to a Participant but for the Participant’s
timely election to defer receipt of such payment pursuant to Section 4.3 of this
Plan.

Termination of Employment. “Termination of Employment” or “Terminates
Employment” means a termination of employment or other separation from Service
from the Company as described in Code Section 409A and the regulations
thereunder.

 

4



--------------------------------------------------------------------------------

Valuation Date. “Valuation Date” means each day on which the NASDAQ Stock
Exchange is open for business, or such other date determined by the
Administrator.

Year of Service. “Year of Service” means each 12-month period of Service.

ARTICLE 3. ADMINISTRATION OF THE PLAN AND DISCRETION

Section 3.1. The Administrator shall have full power and authority to interpret
the Plan, to prescribe, amend and rescind any rules, forms and procedures as he
or she deems necessary or appropriate for the proper administration of the Plan,
and to make any other determinations and to take any other actions as he or she
deems necessary or advisable in carrying out his or her duties under the Plan.
All action taken by the Administrator arising out of, or in connection with, the
administration of the Plan or any rules adopted thereunder, shall, in each case
lie within his or her sole discretion, and shall be final, conclusive and
binding upon any Company, the Board, all Employees, all Beneficiaries of
Employees and all persons and entities having an interest therein.
Notwithstanding any provision in this Plan to the contrary, the Administrator
shall have no authority to take any action or make any decision which impacts
solely on the Plan benefits of the Administrator.

Section 3.2. The Administrator shall serve without compensation for his or her
services unless otherwise determined by the Board. All expenses of administering
the Plan shall be paid by the Company.

Section 3.3. Navient shall indemnify and hold harmless the Administrator from
any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.
Except as otherwise provided by law, neither the Administrator nor any other
person who is an employee, officer and/or director of the Company, will incur
any liability whatsoever on account of any matter connected with or related to
the Plan or the administration of the Plan, unless such person has acted in bad
faith, or has willfully neglected his or her duties, in respect of the Plan.

Section 3.4. Any decisions, actions or interpretations to be made under the Plan
by the Administrator shall be made in his or her sole discretion, not as a
fiduciary, and need not be uniformly applied to similarly situated individuals
and shall be final, binding and conclusive on all persons interested in the
Plan.

ARTICLE 4. DEFERRAL ELECTIONS

Section 4.1. Salary Deferrals. An Eligible Employee will be offered the
opportunity each Plan Year to defer a percentage of his or her Salary to be
earned in the following Plan Year by timely filing a complete and fully executed
Enrollment Agreement pursuant to procedures established by the Administrator. A
completed Enrollment Agreement must be filed by the Eligible Employee no later
than the annual filing deadline established by the Administrator, but in no
event later than the last day of the Plan Year (i.e., December 31 of the year
prior to the year in which the Salary will be earned). With respect to Salary
Deferrals, a completed Enrollment Agreement shall become irrevocable on the
first day of the subsequent Plan Year (i.e., January 1 of the year in which the
Salary will be earned).

 

5



--------------------------------------------------------------------------------

A completed Enrollment Agreement shall specify (a) the percentage of Salary to
be deferred (pursuant to payroll reduction, and after required payroll taxes
have been deducted), expressed in a whole percentage, and (b) whether the Salary
Deferral will be allocated to a Retirement/Termination Account or to an
In-Service Account. A Participant shall allocate his or her Salary Deferral
between these accounts in increments of one percent; provided, however, that 100
percent of such Salary Deferral may be allocated to one such account. The
Administrator may establish minimum or maximum amounts that may be deferred
under this Section and may change such standards from time to time; provided,
however, that in no event shall the maximum amount be permitted to exceed 80
percent of the Eligible Employee’s Salary.

Section 4.2. Bonus Deferrals. An Eligible Employee will be offered the
opportunity each Plan Year to defer a portion of his or her Bonus by timely
filing a complete and fully executed Enrollment Agreement pursuant to procedures
established by the Administrator. Except as provided below with respect to
Bonuses that qualify as performance-based compensation under Code Section 409A,
a completed Enrollment Agreement must be filed by the Eligible Employee no later
than the annual filing deadline established by the Administrator, but in no
event later than the last day of the Plan Year immediately preceding Plan Year
in which is the Bonus will be earned (i.e., December 31 of the year prior to the
year in which the Bonus will be earned). In the case of any Bonus that is
designated by the Company as a performance-based Bonus and which qualifies as
performance-based compensation under Code Section 409A, a completed Enrollment
Agreement must be filed by the Eligible Employee in accordance with Treasury
Regulation §1.409A-2(a)(8) no later than the date that is six months before the
end of the performance period related to such Bonus (which performance period
shall be not less than 12 months), or such other earlier date designated by the
Administrator. With respect to Bonus Deferrals, a completed Enrollment Agreement
shall become irrevocable on the day immediately following the latest date for
filing such Enrollment Agreement.

A completed Enrollment Agreement shall specify (a) the percentage of Bonus to be
deferred (pursuant to payroll reduction, and after required payroll taxes have
been deducted), expressed in a whole percentage, and (b) whether the Bonus
Deferral will be allocated to a Retirement/Termination Account or to an
In-Service Account. A Participant shall allocate his or her Bonus Deferral
between these accounts in increments of one percent; provided, however, that 100
percent of such Salary Deferral may be allocated to one such account. The
Administrator may establish minimum or maximum amounts that may be deferred
under this Section and may change such standards from time to time; provided,
however, that in no event shall the maximum amount be permitted to exceed 80
percent of the Eligible Employee’s Bonus.

Section 4.3. Target Dollar Deferrals. Each Eligible Employee designated by the
Administrator will be offered the opportunity each Plan Year to defer a fixed
dollar

 

6



--------------------------------------------------------------------------------

amount, determined by the Company, of his or her Salary to be earned in the
following Plan Year by timely filing a complete and fully executed Enrollment
Agreement pursuant to procedures established by the Administrator.
Notwithstanding the provisions of this Section 4.3, an Eligible Employee who
elects to defer a percentage of his or her Salary under Section 4.1 for a given
Plan Year, or who elects to defer a percentage of his or her Bonus under
Section 4.2 for a given Plan Year, shall not be entitled to elect a Target
Dollar Deferral for the same Plan Year.

A completed Enrollment Agreement must be filed by the Eligible Employee no later
than the annual filing deadline established by the Administrator, but in no
event later than the last day of the Plan Year (i.e., December 31 of the year
prior to the year in which the Salary will be earned). With respect to Target
Dollar Deferrals, a completed Enrollment Agreement shall become irrevocable on
the first day of the subsequent Plan Year (i.e., January 1 of the year in which
the Salary will be earned).

A completed Enrollment Agreement shall specify (a) the fixed dollar amount to be
deferred (pursuant to payroll reduction, and after required payroll taxes have
been deducted), and (b) whether the Target Dollar Deferral will be allocated to
a Retirement/Termination Account or to an In-Service Account. A Participant
shall allocate his or her Target Dollar Deferral between these accounts in
increments of one percent; provided, however, that 100 percent of such Target
Dollar Deferral may be allocated to one such account. The Administrator may
establish minimum or maximum amounts that may be deferred under this Section and
may change such standards from time to time; provided, however, that in no event
shall the maximum amount be permitted to exceed 80 percent of the Eligible
Employee’s Salary.

Section 4.4. Newly Eligible Employees. The Administrator may, in his or her
discretion, permit Employees who first become Eligible Employees after the
beginning of a Plan Year to enroll in the Plan for that Plan Year by filing a
complete and fully executed Enrollment Agreement, in accordance with
Sections 4.1, 4.2 and 4.3, as soon as practicable following the date the
Employee becomes an Eligible Employee, but in no event later than 30 days after
such date. Any election by an Eligible Employee pursuant to this Section to
defer Salary shall apply only to such amounts as are earned by the Eligible
Employee after the date on which such Enrollment Agreement is filed.
Notwithstanding anything in this Section to the contrary, a newly Eligible
Employee shall not be eligible to elect to defer any Bonus earned in the Plan
Year in which he or she first becomes an Eligible Employee, if he or she becomes
an Eligible Employee after June 30 of the Plan Year.

Section 4.5. Company Contributions. A Participant who has completed one Year of
Service shall be eligible to receive a Company Contribution, subject to the
conditions set forth in this Section 4.5. For each Plan Year in which a
Participant makes a Salary Deferral or a Bonus Deferral, the Participant shall
be eligible to receive a Company Contribution in an amount equal to the greater
of: (i) five percent (5%) of the Participant’s Eligible Compensation, or
(ii) five percent (5%) of the sum of the Participant’s Salary Deferral and Bonus
Deferral; provided, however, that the Company Contribution for a given Plan Year
shall not exceed the sum of the Participant’s Salary

 

7



--------------------------------------------------------------------------------

Deferral and Bonus Deferral. Any Company Contribution shall be credited to the
Participant’s Retirement/Termination Distribution Account at such time(s) as
determined solely by the Company. A Participant who makes a Target Dollar
Deferral with respect to a given Plan Year shall not be eligible to receive a
Company Contribution for that Plan Year.

Section 4.6. Alternative Company Contributions. A Participant who has completed
one Year of Service shall be eligible to receive an Alternative Company
Contribution, subject to the conditions set forth in this Section 4.6. For each
Plan Year in which a Participant makes a Target Dollar Deferral, the Participant
shall be eligible to receive a Company Alternative Contribution in an amount
equal to the greater of: (i) the Participant’s Target Dollar Deferral, or
(ii) five percent (5%) of the Participant’s Eligible Compensation; provided,
however, the Company Alternative Contribution for a given Plan Year shall not
exceed $25,000. Any Company Alternative Contribution shall be credited to the
Participant’s Retirement/Termination Distribution Account at such time(s) as
determined solely by the Company.

Section 4.7. Transfers from Other Plans of Deferred Compensation. The Company
may credit an Eligible Employee with an amount under this Plan equal to the
amount credited under a prior plan of deferred compensation maintained by the
Company or its predecessor on behalf of a selected group of management and
highly compensated employees. Any such amount shall be credited to the
Retirement/Termination Distribution Account.

Section 4.8. Vesting. A Participant shall be 100% vested in his Account at all
times.

ARTICLE 5. PARTICIPANT ACCOUNTS

Section 5.1. Establishment of Accounts. The Company shall establish on its books
a hypothetical Account for each Participant. Each Account shall be comprised of
one or more sub-accounts. One sub-account shall be referred to as the
Retirement/Termination Account. Generally, the distribution of amounts credited
to the Retirement/Termination Account shall be subject to Section 7.1 or
Section 7.2 (depending on the nature of the Participant’s separation from
Service). The other sub-accounts shall be referred to as In-Service Accounts.
Company Contributions and Alternative Company Contributions, when credited, are
credited only to the Retirement/Termination Distribution Account.

Section 5.2. Earnings on Participant Accounts. A Participant’s Account shall be
credited with earnings in accordance with the Earnings Crediting Options,
elected by the Participant from time to time, until such Account is fully
distributed. Participants may allocate their Retirement/Termination Account
and/or each of their In-Service Accounts among the Earnings Crediting Options
then available under the Plan only in accordance with rules and procedures
adopted by the Administrator. In the event no Earnings Crediting Option election
is received, a Participant’s Account shall be deemed invested in an Earnings
Crediting Option, as available from time to time, which has been designated as a
default Earnings Crediting Option by the Administrator. The deemed rate of
return, positive or negative, credited under each Earnings Crediting Option is
based upon the

 

8



--------------------------------------------------------------------------------

actual investment performance of such Earnings Crediting Option, and shall equal
the total return of such Earnings Crediting Option, net of asset based charges,
including, without limitation, money management fees, fund expenses and
mortality and expense risk insurance contract charges. The Company reserves the
right, on a prospective basis, to add or delete Earnings Crediting Options.

Section 5.3. Earnings Crediting Options. Notwithstanding that the rates of
return credited to Participants’ Accounts under the Earnings Crediting Options
are based upon the actual performance of the Earnings Crediting Options, the
Company shall not be obligated to invest any Salary Deferrals, Bonus Deferrals,
Target Dollar Deferrals, Company Contributions, Alternative Company
Contributions or any other amounts in such Earnings Crediting Options.

Section 5.4. Changes in Earnings Crediting Options. Subject to limitations set
forth in Section 11, a Participant may change the Earnings Crediting Options to
which his or her Account is deemed to be allocated with whatever frequency is
determined by the Administrator, which shall not be less than four times per
Plan Year. Each such change may include (a) reallocation of the Participant’s
existing Retirement/Termination Account and In-Service Accounts among the
Earnings Crediting Options, and/or (b) reallocation of Earnings Crediting
Options with respect to amounts to be credited to the Participant’s Account in
the future, as the Participant may elect. Any such change must be in accordance
with the rules and procedures adopted by the Administrator.

Section 5.5. Valuation of Accounts. The value of a Participant’s Account as of
any Valuation Date shall equal the amounts theretofore credited to such Account,
including any earnings (positive or negative) deemed to be earned on such
Account in accordance with Section 5.2 through the Valuation Date coincident
with or immediately preceding such date, less the amounts theretofore deducted
from such Account.

Section 5.6. Statement of Accounts. Except as set forth below, the Administrator
shall provide to each Participant, not less frequently than annually, a
statement in such form as the Administrator deems desirable setting forth the
balance standing to the credit of the Participant’s Account. In lieu of
providing such a statement, the Administrator may provide each Participant with
electronic access to information regarding his or her Account via a website
maintained by Plan’s third-party administrator.

Section 5.7. Distribution from Accounts. The Participant’s Account shall be
reduced by the amount of payments made by the Company to the Participant or the
Participant’s Beneficiary pursuant to this Plan. Any distribution made to or on
behalf of a Participant from his or her Account in an amount which is less than
the entire balance of any such Account shall be made pro rata from each of the
Earnings Crediting Options to which such Account is then allocated.

 

9



--------------------------------------------------------------------------------

ARTICLE 6. DISTRIBUTION ELECTIONS

Section 6.1. Election of Distribution Options. In the first Enrollment Agreement
filed by an Eligible Employee, the Eligible Employee shall elect the time and
manner of payment pursuant to which the Eligible Employee’s Account will be
paid.

Section 6.2. Retirement/Termination Account. Initial elections as to the payment
of a Participant’s Retirement/Termination Account upon Retirement shall be
applicable to all amounts in the Retirement/Termination Distribution Account.

Section 6.3. In-Service Account. The time and manner of payment elected with
respect to an In-Service Account must be elected on the Enrollment Agreement at
the time Salary Deferrals, Bonus Deferrals or Target Dollar Deferrals are first
directed into the In-Service Account. The election of the time and manner of
payment will be applicable to all amounts in such In-Service Account.

Section 6.4. Election Changes. An election to change the time and manner of
payment of amounts deferred into one or more sub-account: 1) must delay
distribution of such amount for at least 5 years beyond the original
distribution date; 2) must be made at least 12 months before the original
distribution date; and 3) will not be effective until 12 months after the
Participant makes the new election. For purposes of this Section 6.4,
installment payments will be treated as a single form of payment.

ARTICLE 7. DISTRIBUTION OF BENEFITS

Section 7.1. Distribution of Benefits Upon Retirement. Upon a Termination of
Employment that qualifies as a Retirement under the Plan, the Participant’s
Retirement/Termination Account shall be distributed in one of the following
methods, as elected by the Participant in accordance with Section 6.2: (i) in a
single lump sum, or (ii) in up to ten (10) annual installments. In the event no
distribution election is received, the Participant’s Retirement/Termination
Account shall be distributed in a single lump sum. Distribution of the
Participant’s Retirement/Termination Account shall be made or commence on the
first day of the seventh month following the Participant’s Termination of
Employment.

Section 7.2. Distribution of Benefits Upon Termination Other Than Retirement.
Upon a Termination of Employment that does not qualify as a Retirement, the
Participant’s Retirement/Termination Distribution Account shall be distributed
in a single lump sum on the first day of the seventh month following the
Participant’s Termination of Employment.

Section 7.3. Distribution of Benefits From In-Service Distribution Account. Each
In-Service Account maintained on behalf of a Participant shall be distributed in
one of the following methods, as elected by the Participant in accordance with
Section 6.3: (i) in a single lump sum, or (ii) in up to five (5) annual
installments. In the event no distribution election is received, the
Participant’s In-Service Account shall be distributed in a single lump sum.
Payment of each In-Service Account shall commence in the Plan Year elected by
the Participant at a time selected by the Administrator. Notwithstanding the
preceding

 

10



--------------------------------------------------------------------------------

sentence, the remaining balance of an In-Service Account will be distributed in
a single lump sum upon a Termination of Employment if the Participant elected to
receive such a distribution pursuant to the first Enrollment Agreement filed
with respect to the In-Service Account, provided that such distribution shall be
made on the first day of the seventh month following the Participant’s
Termination of Employment.

Section 7.4. Distribution of Benefits Upon a Change of Control. A Participant’s
entire Account balance shall become immediately due and payable upon the
occurrence of a Change in Control only if (i) the Change in Control satisfies
the requirements of Code Section 409A(a)(2)(A)(v) (and the guidance issued
thereunder) and (ii) the Participant elected to receive a distribution of
benefits upon a Change in Control pursuant to the first Enrollment Agreement
filed with respect to the Participant’s Account. Any such distribution of the
Participant’s entire Account balance upon the occurrence of a Change in Control
shall be made in a single lump sum as soon as practicable following the Change
in Control. For purposes of this Section 7.4, a Change in Control means a change
in the ownership or effective control of the Corporation or in the ownership of
a substantial portion of the assets of Navient, as determined in accordance with
the requirements of Code Section 409A.

Section 7.5. Installment Payments. If the Participant has elected to receive his
or her Account in the form of installment payments, the first annual installment
payment shall equal (i) the value of such Account as of the applicable Valuation
Date, divided by (ii) the number of annual installment payments elected by the
Participant in the Enrollment Agreement, pursuant to which such Account was
established. The remaining annual installments shall equal (i) the value of such
Account as of the applicable Valuation Date divided by (ii) the number of
installments remaining.

Section 7.6. Mode of Distribution. Except as otherwise required under Article
11, all distributions and withdrawals under the Plan shall be made in cash.

ARTICLE 8. DISABILITY

Section 8.1. In the event a Participant becomes Disabled, the Participant’s
Retirement/Termination Distribution Account, if any, shall be distributed to the
Participant in accordance with Section 7.1 or Section 7.2, as applicable. The
Participant’s In-Service Distribution Accounts, if any, will be distributed to
the Participant in accordance with Section 7.3(a), without regard to the fact
that the Participant became Disabled. In addition, the Participant’s right to
make any further deferrals under this Plan shall terminate if the Participant
has incurred a medically determinable physical or mental impairment resulting in
the Participant’s inability to perform the duties of his or her position or any
substantially similar position where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
months.

 

11



--------------------------------------------------------------------------------

ARTICLE 9. SURVIVOR BENEFITS

Section 9.1. Death of Participant Prior to the Commencement of Benefits. In the
event of a Participant’s death prior to the commencement of benefits in
accordance with Section 7, the Participant’s entire Account balance shall be
paid to the Participant’s Beneficiary, as determined under Section 12.3, in a
single lump sum as soon as practicable following the Participant’s death.

Section 9.2. Death of Participant After Benefits Have Commenced. In the event a
Participant dies after annual installments from his or her Account have
commenced, but before the entire balance of such Account has been paid, the
remaining balance shall be paid to the Participant’s Beneficiary, as determined
under Section 12.3, in a single lump sum as soon as practicable following the
Participant’s death.

ARTICLE 10. EMERGENCY BENEFIT

Section 10.1. In the event that the Administrator, upon written request of a
Participant, determines, in his or her sole discretion, that the Participant has
suffered an unforeseeable financial emergency, the Company shall pay to the
Participant from his or her Account, as soon as practicable following such
determination, an amount necessary to meet the emergency, after deduction of any
and all taxes as may be required pursuant to Section 12.9 (the “Emergency
Benefit”), and after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). An unforeseeable
financial emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or of a Participant’s dependent (as
defined in Code Section 152, without regard to Code Section 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance); or similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant. Examples of events
that may constitute an unforeseeable financial emergency include the imminent
foreclosure of or eviction from the Participant’s primary residence; the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication; and the need to pay for the funeral
expenses of the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)). Whether a Participant is faced with
an unforeseeable financial emergency will be determined based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of an unforeseeable financial emergency may not be made to the extent
that such emergency is or may be relieved: (i) through reimbursement or
compensation by available insurance or otherwise, (ii) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by cessation of deferrals under
the Plan. Emergency Benefits shall be paid first from the Participant’s
In-Service Distribution Accounts, if any, in the order in which such Accounts
would otherwise be distributed to the Participant. If the distribution exhausts

 

12



--------------------------------------------------------------------------------

the In-Service Accounts, the Retirement/Termination Distribution Account may be
accessed. With respect to that portion of any Account which is distributed to a
Participant as an Emergency Benefit in accordance with this Section, no further
benefit shall be payable to the Participant under this Plan. Notwithstanding
anything in this Plan to the contrary, a Participant who receives an Emergency
Benefit in any Plan Year shall not be entitled to make any further Salary or
Bonus Deferrals for the remainder of such Plan Year.

The amount available for distribution of amounts deferred under the Plan on
account of an unforeseeable financial emergency shall be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution), and shall be determined
in accordance with Code Section 409A and the regulations thereunder. In all
events, distributions due to an unforeseeable financial emergency shall be made
solely in accordance with the provisions of Code Section 409A and related
official guidance.

ARTICLE 11. EARNINGS CREDITING OPTION BASED ON COMPANY STOCK

Section 11.1. Vice Presidents and Above. Notwithstanding any other provision of
the Plan, for Participants who are or become a Vice President or above, any
portion of such a Participant’s Account deemed to be invested in Navient stock
may not be changed to another investment option for the entire period of time
that the Account is maintained and shall be distributed in the form of Navient
common stock.

ARTICLE 12. MISCELLANEOUS

Section 12.1. Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by Navient; provided, however, that no
such amendment, suspension, discontinuance or termination shall reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant’s Accounts as of the effective date of such amendment,
suspension, discontinuance or termination. Notwithstanding the foregoing, in no
event shall any amendment, modification or termination be made in a manner that
is inconsistent with the requirements under Code Section 409A.

Section 12.2. Claims Procedure.

(a) Claim

A person who believes that he or she is being denied a benefit to which he or
she is entitled under the Plan (hereinafter referred to as a “Claimant”) may
file a written request for such benefit with the Plan’s third-party
administrator, setting forth the claim.

(b) Claim Decision

 

13



--------------------------------------------------------------------------------

Upon receipt of a claim, the Plan’s third-party administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Plan’s third-party
administrator may, however, extend the reply period for an additional ninety
(90) days for reasonable cause.

If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

 

  (1) The specific reason or reasons for such denial;

 

  (2) The specific reference to pertinent provisions of this Agreement on which
such denial is based;

 

  (3) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; and

 

  (4) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review.

(c) Request for Review

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Administrator
review the determination of the Plan’s third-party administrator. The Claimant
or his/her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comment in writing for consideration
by the Administrator. If the Claimant does not request a review of the initial
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from challenging the determination.

(d) Review of Decision

Within sixty (60) days after the Administrator’s receipt of a request for
review, it will review the initial determination. After considering all
materials presented by the Claimant, the Administrator will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision and containing specific
references to the pertinent provisions of this Agreement on which the decision
is based. If special circumstances require that the sixty (60) day time period
be extended, the Administrator will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.

Section 12.3. Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Administrator and shall not
be effective until received by the

 

14



--------------------------------------------------------------------------------

Administrator, or his or her designee. If no Beneficiary has been named, or the
designated Beneficiary or Beneficiaries shall have predeceased the Participant,
the Beneficiary shall be the Participant’s estate. If a Participant designates
more than one Beneficiary, the interests of such Beneficiaries shall be paid in
equal shares, unless the Participant has specifically designated otherwise.

Section 12.4. Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of any Participant and/or to take any personnel
action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan. Any amounts payable hereunder shall not be deemed
salary or other compensation to a Participant for the purposes of computing
benefits to which the Participant may be entitled under any other arrangement
established by the Company for the benefit of its employees.

Section 12.5. No Limitation on Company Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest. No Participant, Beneficiary, or
other person shall have any claim against the Company as a result of such
action.

Section 12.6. Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company that arose in the ordinary course of the service
relationship between the Company and the Participant, then the Company may
offset, to the extent permitted under Treasury Regulation §1.409A-3(j)(4)(xiii),
such amount owed to it against the amount of benefits otherwise distributable,
to the extent permissible under State law. Such determination shall be made by
the Administrator.

Section 12.7. Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan, except pursuant to a
domestic relations order that would qualify as a Qualified Domestic Relations
Order under section 414(p) of the Code. The Company’s obligations under this
Plan may not be assigned or transferred except to (a) any corporation or
partnership which acquires all or substantially all of the Company’s assets or
(b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

Section 12.8. Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder, taking such physical
examinations (for insurance purposes) as the Company may deem necessary and
taking such other relevant action as may be requested by the Company. If a
Participant refuses to cooperate, the Company shall have no further obligation
to the Participant under the Plan, other than payment to such Participant of the
then current balance of the Participant’s Accounts in accordance with his or her
prior elections.

 

15



--------------------------------------------------------------------------------

Section 12.9. Withholding Taxes. Subject to the requirements of Code
Section 409A and any guidance issued thereunder, the Company may make such
provisions and take such action as it may deem necessary or appropriate for the
withholding of any taxes which the Company is required by any law or regulation
of any governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his or her Beneficiary). Each Participant, however. shall be
responsible for the payment of all individual tax liabilities relating to any
such benefits.

Section 12.10. Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of the Company, and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of the Company.

Section 12.11. Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

Section 12.12. Government Law. The Plan shall be construed in accordance with
the laws of the State of Delaware, without reference to the principles of
conflict of laws.

Section 12.13. Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.

Section 12.14. Gender. Singular or Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.

Section 12.15. Notice. Any notice or filing required or permitted to be given to
the Plan or the Administrator under the Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail, to the Human
Resources Department, or to such other entity as the Administrator may designate
from time to time. Such notice shall be deemed given as to the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Navient Corporation has caused this Plan to be duly executed
in its name and on its behalf as of the ______ day of December, 2014.

 

NAVIENT CORPORATION By:                                     
                                    

 

17